DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 04, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 06, 2019.  These drawings are objected because of minor informality.
FIG.2 is objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels. In specification, the black boxes of 100, 101, 102, 103 and 104 lack appropriate description.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 2-13 are objected to because of the following informalities: 
Claims 2-13: in the preamble, the term “A method” should be corrected to –The method--.
Claim 10, lines 2-3: the phrase “projecting said target position of said at least one accessory unit onto the patient, with said projection unit” (1) should be corrected to –projection, with said projection unit, said target position of said at least one accessory unit onto the patient-- or (2) the punctuation comma before the word “with” should be removed to avoid confusion.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 14: Claim limitation “an acquisition unit that acquires patient data”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that acquires” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim 14: “an acquisition unit” refers to the specification [0022]: the acquisition unit is a camera.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, line 3 recites “projecting said position information anew” that renders the scope of the claim indefinite. The term “anew” by definition means “in a new or different way”. It is hence not clear how the position information is projected differently and what it is different from. For examination purpose, claim 10 is interpreted such that the position information is projected. Clarification with proper amendment is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 


Claims 1-6, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al., US 2015/0272505 A1, hereinafter Schmidt.

Claim 1. Schmidt teaches in FIGS.1&10 a method for supporting preparation of a patient for a medical imaging investigation, comprising: 
“acquiring patient data from a patient using an acquisition unit” ([0072]: the positioning unit has a camera for recoding images of the patient 5 in the visible spectral range);  
“in a calculation processor provided with said patient data, calculating position information of an object based on at least one of said patient data, an item of investigation information provided to said calculation processor that is relevant to said medical imaging investigation, and accessory unit data relating to at least one accessory unit to be used in said medical imaging investigation” ([0063]: the control unit 22 can then determine the projection of the figure and in particular the position for the figure as a function of the position of the patient couch); and  
“from a projection unit in communication with said calculation processor, projecting said position information of said object at a location at which said medical imaging investigation is to be implemented” ([0060]: a projector 3 has a signal processing unit for generating a projection in accordance with the control signal 1; and [0066]: a projected figure is suitable as a positioning aid. If it specifies the position in which the patient 5 is to be supported for the recording of an image on the patient couch 6; and [0066]: the projection can also correspond to a human representation 25, with which the patient 5 is to be aligned; FIGS.3-8: example projections of a figure specifying the recording area).

Claim 2. Schmidt further teaches that the method further comprises
“using a camera as said acquisition unit” ([0072]: the positioning unit has a camera for recoding images of the patient 5 in the visible spectral range).

Claim 3. Schmidt further teaches 
“acquiring position data of the patient as said patient data” ([0072]: the camera is connected to the control unit such that it is possible for the control unit to calculate the current position of the eyes of the patient 5).  

Claim 4. Schmidt further teaches that the method comprises 
“arranging landmarks on the patient and acquiring said patient data so as to represent said landmarks” ([0066]: the projection can mark the position of the area to be recorded, for instance by specifying a surface upon which the region to be recorded is to be placed. Furthermore, the projection can also relate to information relating to the region to be recorded itself) – the position marked is considered the landmarks that are being arranged as claimed.  

Claim 5. Schmidt further teaches 
[0068]: the projection figure, in particular in the form of a schematic representation 25 of a human body, can relate to a scalable model 11. Such a scalable model 11 can be stored in a retrievable fashion for instance on a computer 15 or directly in the control unit 22) – the scalable model is considered the accessory unit data as claimed.  
 
Claim 6. Schmidt further teaches 
“determining a body model of the patient using said patient data” ([0074]: further functional relationship also arise if the projection figure is based on a scalable model 11. In this way properties of the patient 5 can be related to recording parameters of the protocol 10).  

Claim 8. Schmidt further teaches 
“calculating said position information of the object so as to designate a target position of the patient, and, with said projection unit, projecting said target information of the patient onto at least one of the patient or a patient position device on which the patient is positioned for said investigation” ([0068]: FIG.4 shows a positioning aid which specifies a support position in the side position. Furthermore, it is apparent in both variants that the contour of the figure is clearly recognized and the patient 5 can therefore be positioned according to the figure shown).  

Claim 14. Schmidt teaches in FIGS.1&10 a medical imaging apparatus comprising: 
“an acquisition unit that acquires patient data from a patient” ([0072]: the positioning unit has a camera for recoding images of the patient 5 in the visible spectral range);  
“a calculation processor provided with said patient data, and configured to calculate position information of an object based on at least one of said patient data, an item of investigation information provided to said calculation processor that is relevant to said medical imaging investigation, and accessory unit data relating to at least one accessory unit to be used in said medical imaging investigation” ([0063]: the control unit 22 can then determine the projection of the figure and in particular the position for the figure as a function of the position of the patient couch); and   
“a projection unit in communication with said calculation processor, that projects said position information of said object at a location at which said medical imaging investigation is to be implemented” ([0060]: a projector 3 has a signal processing unit for generating a projection in accordance with the control signal 1; and [0066]: a projected figure is suitable as a positioning aid. If it specifies the position in which the patient 5 is to be supported for the recording of an image on the patient couch 6; and [0066]: the projection can also correspond to a human representation 25, with which the patient 5 is to be aligned; FIGS.3-8: example projections of a figure specifying the recording area).

Claim 15. Schmidt teaches in FIGS.1&10 a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer of a medical imaging apparatus, and said programming instructions causing said computer to: 
“receive patient data acquired from a patient using an acquisition unit” ([0072]: the positioning unit has a camera for recoding images of the patient 5 in the visible spectral range);  
 “calculate position information of an object based on at least one of said patient data, an item of investigation information provided to said computer that is relevant to said medical imaging investigation, and accessory unit data relating to at least one accessory unit to be used in said medical imaging investigation” ([0063]: the control unit 22 can then determine the projection of the figure and in particular the position for the figure as a function of the position of the patient couch); and  
 “operate a projection unit in communication with said computer, to project said position information of said object at a location at which said medical imaging investigation is to be implemented” ([0060]: a projector 3 has a signal processing unit for generating a projection in accordance with the control signal 1; and [0066]: a projected figure is suitable as a positioning aid. If it specifies the position in which the patient 5 is to be supported for the recording of an image on the patient couch 6; and [0066]: the projection can also correspond to a human representation 25, with which the patient 5 is to be aligned; FIGS.3-8: example projections of a figure specifying the recording area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., US 2015/0272505 A1, hereinafter Schmidt, in view of Maad et al., US 2011/0135190 A1, hereinafter Maad.

Claim 9. Schmidt teaches all the limitations of claim 1.
Schmidt does not teach the claimed features in regard to a position change.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Maad teaches 
[0073]: FIGS.10 and 11 illustrate an example of projected information 55 defining a translational movement of the patient).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Schmidt employ such a feature associated of “calculating said position information so as to designate a change in position of the patient, and projecting a representation of said change of the position of the patient onto the patient or onto a patient positioning device that is used to position the patient for the investigation” as taught in Maad for the advantage of “providing a positioning system and method projecting the repositioning feedback information onto a surface in connection with the couch”, as suggested in Maad, [0009].

Claim 11. Schmidt teaches all the limitations of claim 1.
Schmidt does not teach the claimed features in regard to a position change.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Maad teaches that
“after projecting said position information of the object, implementing a positioning of the object dependent on the projected position information and thereafter acquiring a position of the object and comparing the acquired position with a target position of the object” ([0083]: the medical personnel can use the initially projected information 55, 56 to reposition the patient according to the information 55, 56. Thereafter the pattern projector 70 projects once more a 2D or 3D pattern that is detected by the detector 80, 85 to generate updated detection signal).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Schmidt employ such a feature associated of “after projecting said position information of the object, implementing a positioning of the object dependent on the projected position information and thereafter acquiring a position of the object and comparing the acquired position with a target position of the object” as taught in Maad for the advantage of “providing a positioning system and method projecting the repositioning feedback information onto a surface in connection with the couch”, as suggested in Maad, [0009].

Claim 12. Schmidt and Maad combined teaches all the limitations of claim 11.
Schmidt does not teach the claimed features in regard to a position change.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Maad teaches that
“emitting a confirmation signal from said calculation processor when the acquired position of the object matches said target position” ([0081]: the projected light pattern 56 can be of different colors to indicate how close the current posture of the body part is to the target posture…green light indicates that the target posture has been reached).  
providing a positioning system and method projecting the repositioning feedback information onto a surface in connection with the couch”, as suggested in Maad, [0009].

Claim 13. Schmidt and Maad combined teaches all the limitations of claim 11.
Schmidt does not teach the claimed features in regard to a position change.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Maad teaches 
“projecting said position information anew if the acquired position of the object diverges from said target position” ([0082]: the positioning system can generate and project information 55, 56 representative of body discrepancy in patient position and posture).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Schmidt employ such a feature associated of “projecting said position information anew if the acquired position of the object diverges from said target position” as taught in Maad for the advantage of “providing a positioning system and method projecting the repositioning feedback information onto a surface in connection with the couch”, as suggested in Maad, [0009].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Popescu et al., US 2013/0342350 A1, hereinafter Popescu.

Claim 7. Schmidt teaches all the limitations of claim 1.
Schmidt does not teach the claimed features in regard to a position change.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Popescu teaches 
“calculating said position information using at least one of said patient data and said investigation information, and then selecting said at least one accessory unit, from among a plurality of available accessory units, using said patient information” ([0089]: settings and/or parameters for the pending medical imaging examination can also be changed by means of the response of the operator 22; [0090]: In FIG.4, the optical control panel 41 is formed by a control list of individual preparation steps for the preparation of the patient 17 for the pending medical imaging examination) – setting and parameters for the imaging preparation is considered the available accessory units for selection as claimed. The teaching of the individual preparation steps for preparation of the patient indicates that the selection of the setting and the parameters is based on the patient information.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Schmidt employ such a feature associated of “calculating said position information using at least one of said patient data and said investigation information, and then selecting said at providing a method and a device that permit a time-saving communication to take place between the control unit and an operator and/or patient located”, as suggested in Popescu, [0005].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bieger et al., US 2002/0077533 A1, hereinafter Bieger.

Claim 10. Schmidt teaches all the limitations of claim 1.
Schmidt does not teach the claimed features in regard to a position change.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Bieger teaches 
“calculating said position information so as to designate a target position of said at least one accessory unit, and projecting said target position of said at least one accessory unit onto the patient, with said projection unit” ([0023]: one or more reference markings are attached to or in the proximity of the head of the surgeon, the spatial positions of the one or more reference markings being respectively communicated to a navigation computer that also determines the positions and or orientations of the surgical instruments before renewed projected of the position of the instruments) – the instruments are considered the at least one accessory unit as claimed.  
providing a visualization device an a method for the visualization of data that relate to a medical or, respectively, surgical intervention at a patient”, as suggested in Bieger, [0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richter et al., US 2020/0315711 A1. This reference discloses systems, devices and methods for trajectory guidance using instrument position data and planned trajectories into or through a patient’s body or an object.
Hall et al., US 2019/0012944 A1. This reference discloses user interface systems that can include a projector for projecting a GUI onto a data board or other substrate disposed within a working environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793